
	
		I
		112th CONGRESS
		2d Session
		H. R. 4289
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2012
			Mr. Johnson of
			 Illinois introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To enhance the disclosure of information on official
		  foreign travel of Members and employees of Congress, to impose additional
		  restrictions on such travel, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Transparency and Accountability in
			 Congressional Travel Act of 2012.
		2.Enhanced
			 Disclosure of Member and Staff Travel
			(a)Reporting
			 Requirements for Official Foreign Travel by Members and Employees
				(1)Statement
			 Required Prior to Undertaking TravelA Member or employee of Congress may not
			 undertake any official foreign travel unless, not later than 14 days prior to
			 the date on which the travel begins, the Member or employee prepares and
			 submits to the Clerk of the House of Representatives (in the case of a Member
			 or employee of the House) or the Secretary of the Senate (in the case of a
			 Senator or employee of the Senate) a statement containing the following
			 information:
					(A)The name and
			 position of the Member or employee involved, and (in the case of an employee)
			 the employing office.
					(B)The office
			 authorizing the travel.
					(C)A statement of worthiness regarding the
			 purpose of the travel, including a description of how the travel relates to the
			 Member’s or employee’s official duties.
					(D)A tentative
			 itinerary for each day of the travel, including a list of the foreign nations
			 and the locations within each such nation the Member or employee intends to
			 visit and any individuals with whom the Member or employee intends to
			 meet.
					(E)The names of any
			 other individuals who are accompanying the Member or employee during the
			 travel, without regard to whether such individuals are Members or employees of
			 the House.
					(F)The amount of per
			 diem the Member or employee requested to be provided for the travel, and
			 whether the amount is greater than the standard per diem provided under chapter
			 57 of title 5, United States Code.
					(G)A statement as to
			 whether the aircraft to be used for transportation for the travel is
			 commercial, chartered, private, or military), and (in the case of commercial
			 aircraft) whether the seating is coach, business class, or first class.
					(H)The Member’s or
			 employee’s best estimate of the costs of the travel, itemized by the costs of
			 transportation, meals, and lodging.
					(I)If any portion of
			 the cost of the travel will be paid using appropriated funds other than funds
			 of the House of Representatives or Senate (including funds of the Department of
			 Defense or the Department of State), the name of the office which is the source
			 of such funds.
					(2)Statement
			 Required After Completion of TravelNot later than 14 days after completing any
			 official foreign travel, the Member or employee who undertook the travel shall
			 prepare and submit to the Clerk of the House of Representatives (in the case of
			 a Member or employee of the House) or the Secretary of the Senate (in the case
			 of a Senator or employee of the Senate) a statement containing the following
			 information:
					(A)The name and
			 position of the Member or employee involved, and (in the case of an employee)
			 the employing office.
					(B)The office
			 authorizing the travel.
					(C)A statement detailing the value,
			 worthiness, and educational benefit to the Member or employee of the
			 travel.
					(D)The actual
			 itinerary for the travel, including a comprehensive statement of travel times,
			 foreign nations visited and the locations visited in each such nation,
			 meetings, and other activities carried out during the travel.
					(E)The names of any other individuals who did
			 accompany the Member or employee during the travel, without regard to whether
			 such individuals are Members or employees of the House.
					(F)How much (if any)
			 per diem was provided for the travel and how much (if any) of such per diem was
			 unspent.
					(G)A statement as to
			 whether the aircraft used for transportation for the travel was commercial,
			 chartered, private, or military), and (in the case of commercial aircraft)
			 whether the seating was coach, business class, or first class.
					(H)The actual cost of
			 the travel, itemized by the costs of—
						(i)transportation
			 (including the identification of the providers of the transportation);
						(ii)lodging
			 (including the identification of the providers of the lodging); and
						(iii)meals (including
			 the identification of the providers of the meals).
						(I)If any portion of
			 the cost of the travel was paid (or will be paid) using appropriated funds
			 other than funds of the House of Representatives or Senate (including funds of
			 the Department of Defense or the Department of State), the name of the office
			 which is the source of such funds and the amount of the payment which is (or
			 which will be) attributable to such office.
					(3)Exception for
			 classified InformationA Member or employee may exclude from a
			 statement prepared under this subsection any information which is classified,
			 so long as the Member includes documentation in support of the exclusion in the
			 statement prepared under this subsection.
				(4)Use of
			 electronic filingTo the greatest extent practicable, a Member or
			 employee shall submit the statements required under this section in both paper
			 and electronic form.
				(b)Determination
			 and disclosure of costs incurred by secretary of defense or secretary of
			 stateIn the case of official foreign travel of a Member or
			 employee of Congress for which any of the costs are to be paid by funds of the
			 Department of Defense or the Department of State, the Secretary of Defense or
			 the Secretary of State (as the case may be) shall, not later than 10 days after
			 completion of the travel involved, provide the Member or employee with a
			 written statement containing the following information:
				(1)The cost incurred
			 with respect to the Member or employee, itemized by the cost of transportation,
			 lodging, and meals.
				(2)A
			 statement as to whether the aircraft used for transportation for the travel was
			 commercial, chartered, private, or military), and (in the case of commercial
			 aircraft) whether the seating was coach, business class, or first class.
				(3)Such other
			 information as the Member or employee may request in order to enable the Member
			 or employee to prepare and submit the statement required under subsection
			 (a)(2).
				(c)Internet posting
			 of ReportsUpon receiving a statement under subsection (a) with
			 respect to official foreign travel of a Member or employee of Congress, the
			 Clerk of the House of Representatives or the Secretary of the Senate (as the
			 case may be) shall post the statement on the Clerk’s or Secretary’s official
			 public Internet site in a searchable, sortable, and downloadable manner.
			3.Other
			 restrictions on official foreign travel of members and staff
			(a)Prohibiting
			 Vacation Stopovers During TravelA Member or employee of Congress
			 may not undertake a vacation stopover for annual leave at any point during
			 official foreign travel.
			(b)Restrictions on
			 Travel by Employees
				(1)Travel by
			 Employees of MembersAn
			 employee of Congress whose employing office is the office of a Member of
			 Congress may not undertake any official foreign travel unless—
					(A)the authorizing
			 office for the travel is the office of the Member;
					(B)the travel is
			 undertaken by the employee to accompany the Member on the Member’s own official
			 foreign travel; and
					(C)no other employee
			 of the office accompanies the Member on such travel.
					(2)Travel by
			 Employees of CommitteesAn
			 employee of Congress whose employing office is the office of a committee of the
			 House of Representatives or Senate (including a joint committee) may not
			 undertake any official foreign travel unless—
					(A)the authorizing
			 office for the travel is the office of the committee;
					(B)the travel is
			 undertaken by the employee to accompany a Member who serves on the committee on
			 the Member’s own official foreign travel; and
					(C)the number of
			 employees accompanying the Members of the committee on such travel does not
			 exceed the number of Members of the committee who are participating in such
			 travel.
					(3)Exception for
			 Certain TravelThis subsection does not apply with respect to
			 travel to a military installation or travel to a theater of operations of the
			 Armed Forces.
				(c)Requiring
			 Efforts To Reduce Expenses; Return of Unspent Per DiemEach
			 Member and employee of Congress who undertakes official foreign travel
			 shall—
				(1)take such actions
			 as may be necessary to reduce the costs incurred for such travel; and
				(2)return any per
			 diem provided to the Member or employee which remains unexpended as of the
			 conclusion of the travel.
				(d)No effect on
			 other authorization requirementsNothing in this section shall be
			 construed to affect any requirement under the Rules of the House of
			 Representatives, the Standing Rules of the Senate, or any law that a Member,
			 officer, or employee of Congress obtain authorization for official foreign
			 travel prior to undertaking such travel.
			(e)RegulationsThis
			 section shall be carried out in accordance with regulations promulgated—
				(1)by the Committee
			 on House Administration of the House of Representatives, with respect to
			 Members and employees of the House of Representatives; or
				(2)by the Committee
			 on Rules and Administration of the Senate, with respect to Senators and
			 employees of the Senate.
				4.DefinitionsIn this Act, the following definitions
			 apply:
			(1)The term
			 authorizing office means, with respect to a Member or employee of
			 Congress, the office which is authorized under law or the Rules of the House of
			 Representatives or the Standing Rules of the Senate to approve the use of
			 appropriated funds, including official funds of the Senate or House of
			 Representatives, for official travel outside of the United States by the Member
			 or employee.
			(2)The term
			 employee of Congress means an individual whose salary is disbursed
			 by the Chief Administrative Officer of the House of Representatives or the
			 Secretary of the Senate.
			(3)The term
			 Member of Congress means a Senator or a Representative in, or
			 Delegate or Resident Commissioner to, the Congress.
			(4)The term official foreign
			 travel means any travel outside of the United States for which the costs
			 (including the costs of transportation, lodging, meals, and related expenses)
			 may be covered by appropriated funds, including official funds of the Senate or
			 House of Representatives, under law or the Rules of the House of
			 Representatives or the Standing Rules of the Senate, or by funds provided under
			 section 502(b) of the Mutual Security Act of 1954 (22 U.S.C. 1754(b)).
			5.Effective
			 dateThis Act shall apply with
			 respect to official foreign travel undertaken after the expiration of the
			 90-day period which begins on the date of the enactment of this Act.
		
